Order modified by striking out tbe provision staying tbe trial of tbe Municipal Court action pending tbe bearing and determination of tbe Supreme Court action, and by inserting in beu thereof a provision that tbe Municipal Court action be removed to tbe Supreme Court, and consolidated with tbe action now pending in that court; and as so modified affirmed, without costs. Tbe action in tbe Municipal Court ean be eonsohdated with tbe Supreme Court action without prejudice to any substantial right. Tbe plaintiff’s motion to consolidate should, therefore, have been granted. (Civ. Prae. Act, § 97.)  On appeal this court has tbe power to reverse, or affirm, wholly *862or partly, or may modify the order appealed from, and thus bring about the same result as would have followed a correct disposition of the motion at Special Term. (Civ. Prac. Act, § 584; Arnold v. Rothschild’s Sons Co., 23 App. Div. 221, 223.)
Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.